DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-4 and 7-9 have concentration ranges with maximum concentration levels that cannot be possible.  For example, claim 1 recites a “biodegradable organic substances” concentration of 75 mass% or more and also includes a rust preventative additive with an upper limit concentration of 30 mass%, wherein the most it can be is 25 mass% assuming there are no other components besides the “biodegradable organic substances” and the rust preventative.    
Claim 1 and all the claims that depend therefrom are also indefinite because there is no definition for “biodegradable organic substances” – no metric for labelling the substances as biodegradable is mentioned in any of the claims, nor the specification as 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 from which claim 3 depends is drawn to a “grease composition”.  A grease composition is well known in the art to be a composition comprising a base oil to which is added a “thickener”.  The limitation in claim 3 of a “thickener” therefore does not further limit claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al., Japanese Publication No. JP2007-084620 (hereinafter referred to as Matsumoto).
Regarding claims 1-4, Matsumoto discloses a grease composition (as recited in claim 1) (see Abstract) comprising a polyol ester base oil (biodegradable base oil as recited in claim 1) (Para. [0015]) to which is added 8-35 wt% of a calcium sulfonate thickener, 0.1 to 20 wt% of a sorbitan monolaurate and 0.5 to 10 wt% of an organometallic salt (thickener) (as recited in claims 1-4) (see Claims and Examples and Para. [0009], [0017], [0019], [0022] and [0028]).      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Bertin et al., US Patent Application Publication No. 2014/0256605 (hereinafter referred to as Bertin).
Regarding claims 1-12, Matsumoto discloses all the limitations discussed above including 0.25 to 15 wt% of a wax, such as, petrolatum oxide (as recited in claims 7 and 9) (Para. [0019]-[0020]) but does not explicitly the thickeners recited in claim 5.
Bertin discloses a grease composition having a worked cone penetration of 288 and a melting point of about 170°F/77°C (as recited in claims 6-7) (see Example 1) comprising a natural base oil (see Abstract) to which is added a metal base compound, including a lithium composite soap (as recited in claims 5 and 11) (Para. [0083]-[0084]), a tackiness agent, such as, 1 to 15 wt% of polyisobutenes (as recited in claims 7-8, 10 and 12) (see Abstract and Para. [0087]) and chlorinated waxes (Para. [0087]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771